Claimant was appointed a member of the State Board of Examiners of Horseshoers for the State of Illinois, on February 8, 1915, and in pursuance of his appointment entered upon his duties and performed the services required of him until the first day of March, A. I). 1917. The Supreme Court of the State of Illinois in the suit entitled Fergus v. Russell> et al, decided that the appropriation for the payment of salaries and fees of the Board of Examiners of Horseshoers, was, among other appropriations, unconstitutional. Claimant continued to perform his services and on February, 1917, there was due him the sum of $280.00, which he has been unable to collect by reason of the decision in the Fergus case aforesaid. It would be inequitable for the State to refuse to pay claimant for the services performed by him in this connection, and we are therefore of the opinion that he is entitled to the amount of his claim. Claimant is accordingly awarded the sum of two hundred eighty and 00/100 ($280.00) dollars.